Case: 10-50995     Document: 00511567652         Page: 1     Date Filed: 08/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2011

                                       No. 10-50995                        Lyle W. Cayce
                                                                                Clerk

SAMUEL MORGAN,

                                           Plaintiff-Appellant,

v.

ROSEMARIE RANKIN; WEBSTER UNIVERSITY, INC., doing business as
Webster University,

                                           Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CV-143


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Samuel Morgan filed an action in Texas court alleging state law claims
for employment discrimination and defamation. Webster University removed
the case to federal court, asserting that all the alleged conduct occurred on Fort
Bliss, a federal enclave governed exclusively by federal law. The district court
denied Morgan’s motion to remand to state court and granted Webster’s motion
to dismiss the employment discrimination claims without prejudice because


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-50995      Document: 00511567652   Page: 2   Date Filed: 08/10/2011



                                   No. 10-50995

those state law claims were not adopted as federal law on the enclave. Rather
than amend his complaint, Morgan filed a motion to dismiss the entire action
so that he could immediately challenge the district court’s rulings on appeal.
      Webster’s notice of removal states that all of the events alleged by Morgan
occurred on Fort Bliss. Morgan did not dispute Webster’s factual allegations.
Therefore, the district court was entitled to rely upon them in deciding the
motion to remand. Montez v. Dep’t of the Navy, 392 F.3d 147, 149 (5th Cir.
2004); Aquafaith Shipping, Ltd. v. Jarillas, 963 F.2d 806, 808 (5th Cir. 1992).
Because all of the events at issue occurred on Fort Bliss, the causes of action
arose on a federal enclave. Thus, the district court properly found that it had
subject matter jurisdiction over the action. See Mater v. Holley, 200 F.2d 123,
124-25 (5th Cir. 1953).
      Similarly,    the   court   properly   dismissed   Morgan’s   employment
discrimination claims. Any state law created after Fort Bliss became a federal
enclave has no force there. See Lord v. Local Union No. 2088, 646 F.2d 1057,
1060 (5th Cir. Unit B June 1981). Morgan’s argument that Title VII’s non-
preemption provision somehow adopted Texas employment discrimination law
on the enclave is utterly without support and, as the district court noted,
“confusing at best.”
      As for the defamation claims, Morgan never challenged their dismissal in
the district court. Indeed, the dismissal was without prejudice with leave to
replead until Morgan voluntarily dismissed his entire action in order to pursue
this appeal. Arguments not raised before the district court are waived. Martco
Ltd. P’ship v. Wellons, Inc., 588 F.3d 864, 877 (5th Cir. 2009). Moreover,
Morgan cannot now argue that the district court erred in granting his own
motion; he obtained exactly the relief he sought. Accordingly, we affirm the
judgment of the district court.
      AFFIRMED.

                                        2